CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 1 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 2 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 3 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 4 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 5 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 6 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 7 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 8 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 9 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 10 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 11 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 12 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 13 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 14 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 15 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 16 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 17 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 18 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 19 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 20 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 21 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 22 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 23 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 24 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 25 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 26 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 27 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 28 of 29




                          Attachment 1
CASE 0:19-cv-03140-ECT-DTS Document 1-1 Filed 12/20/19 Page 29 of 29




                          Attachment 1
